Citation Nr: 0716830	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-00 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left ankle disability claimed to be due 
treatment occurring at a VA facility.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right knee disability claimed to be due 
treatment occurring at a VA facility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to May 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.  This 
matter was last before the Board in February 2006, when it 
was remanded for further evidentiary development.  


FINDINGS OF FACT

1.  The veteran has been diagnosed as having arthritis of his 
left ankle and this disability is not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment or an event not reasonably 
foreseeable.

2.  The veteran has been diagnosed as having a right knee 
disability and this disability is not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment or an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a left ankle disability 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.361 (2006).

2.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right knee disability 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.   

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, VA satisfied the duty to notify via a letter 
dated in April 2006,  
followed by readjudication of the claim in a January 2007 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III).  The 
appellant was not provided adequate VCAA notice prior to the 
initial RO adjudication of his claim; however, this was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the claim was reajudicated in 
January 2007.  There is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In March 2007, he stated that he had no more 
information or evidence to submit.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records and VA medical 
records.  The veteran has not indicated the presence of any 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.  Again, he stated 
in March 2007 that he had no more information or evidence to 
submit.

The veteran was scheduled for a VA examination to address his 
claims in October 2006.  He arrived late for this examination 
and therefore, was not seen by a doctor.  The examination was 
rescheduled in December 2006, but the veteran failed to 
report.  There is no indication that that he failed to 
receive notification of the scheduling of the examination and 
he has offered no reason for his failure to report.  
Accordingly, there being no good cause for the veteran's 
failure to report, the Board will evaluate his claims on the 
current evidence of record.  See 38 C.F.R. § 3.655 (2006).  
Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.


Compensation under 38 U.S.C.A. § 1151

Because the veteran's claim for benefits under 38 U.S.C.A. § 
1151 was filed after October 1, 1997, the current version of 
that statute and its implementing regulations are applicable.  
See VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31,263 
(1998).

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability or death were 
service-connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  Effective 
September 2, 2004, 38 C.F.R. § 3.361 was promulgated for 
claims filed as of October 1, 1997.  Under that provision, to 
determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped. VA 
considers each involved body part or system separately.

38 C.F.R. § 3.361(c) provides that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  To establish actual causation, which is 
required, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(d) states that the proximate 
cause of disability or death is the action or event that 
directly caused the disability or death, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section) and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider, or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

The veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for additional left ankle disability he 
believes was caused by improper medical treatment he received 
at the Long Beach VA Medical Center (VAMC) in January 1999, 
and follow up treatment for that initial encounter.  He 
claims that he was allowed to leave the facility after 
presenting for emergency care of a painful left ankle on 
January 23, 1999.  

VAMC treatment records show that the veteran's left ankle was 
X-rayed on January 23, 1999, and a nondisplaced oblique 
fracture through the distal fibula was noted.  Following the 
X-ray, the veteran was prescribed medication, given crutches 
and discharged to his home with full knowledge of aftercare 
instructions.  He was also scheduled to return to the VA 
medical center on January 25, 1999, for a follow-up and 
repeat X-rays.  There is no indication that he returned for 
his scheduled follow-up.  

It was not until a couple of months later that the veteran 
presented at the VAMC in regards to his left ankle.  A March 
1999 record showed that the veteran complained of ankle pain.  
He was referred to a nurse at the time.  About three months 
later, in June 1999, he once again presented at the VA 
medical center complaining of left ankle pain.  A repeat X-
ray was ordered and it was noted that the veteran's condition 
was status post fall with nondisplaced fracture of the distal 
fibula, now 




with continued pain and occasional swelling.  Subsequent 
treatment records reveal that the veteran's fracture 
apparently healed without casting.  The veteran claims 
additional disability due to VA's alleged failure not to put 
a cast on his ankle.  Treatment records show that he has some 
arthritic changes in his left ankle. 

The veteran also claims that his left ankle gave out in July 
or August 1999, causing him to fall and suffer a 
hyperextension injury to his right knee.  A VA treatment 
record dated in September 1999 recorded his history of his 
knee giving out for the past 30 years.  He had a right knee 
arthroscopy in December 1999.  The findings resulting from 
this surgery were a horizontal cleavage tear of the medial 
meniscus and minimal chondromalacia of the medial 
compartment. 

Entitlement to benefits under Section 1151 is denied.  The 
veteran's argument is in essence whether VA mistreated his 
left ankle and, if so, whether the veteran's right knee 
disability was caused by his left ankle disability.  The 
Board acknowledges the veteran's argument, but notes that as 
a lay person, he is not competent to opine on the adequacy of 
medical treatment and etiology of musculoskeletal disorders.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
it is difficult for the Board to reason that the veteran's 
left ankle was mistreated, when he failed to return to the 
VAMC for follow up treatment, as noted above.   There is no 
competent evidence of record showing that the veteran 
incurred an additional left ankle or right knee disability as 
a result of VA treatment.  Moreover, there is no competent 
medical evidence showing a relationship between the veteran's 
left ankle disability and his right knee disability.  As 
noted above, the veteran was scheduled for VA examination in 
order to obtain a medical opinion related to his claims, but 
he failed to report.  VA's duty to assist is not a one-way 
street; the veteran also has an obligation to assist in the 
adjudication of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).   Accordingly, for these reasons, the 
preponderance of the 



evidence is against the claims and they must be denied.  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left ankle disability claimed to be due 
treatment occurring at a VA facility is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right knee disability claimed to be due 
treatment occurring at a VA facility is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


